SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

689
KA 12-00407
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RICKY L. MILLER, ALSO KNOWN AS RICKY L.
MILLER, II, ALSO KNOWN AS RICKY LEE MILLER, II,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered September 6, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a forged
instrument in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court